        Case 1:19-cv-06912-RA-KHP Document 23 Filed 12/02/19 Page 1 of 1
                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                            One Penn Plaza • Suite 2527 • New York, New York 10119
                                       T: 212.792-0046 • F: 212.561.7108
                                          E: Joshua@levinepstein.com

                                                                                        December 2, 2019
Via Electronic Filing
The Honorable Judge Ronnie Abrams
U.S. District Court Southern District of New York
40 Foley Square, Courtroom 1506
New York, NY 10007
                Re:     Velasquez v. Lemage Inc
                        Case No.: 19-cv-06912

Dear Honorable Judge Abrams:

       This law firm represents Defendant and Counter Claimant Lemage Inc. d/b/a Quartino Bottega
Organica (the “Defendant”) in the above-referenced action. This letter is submitted jointly with Plaintiff.

        Pursuant to Rule 1(A) of Your Honor’s Individual Motion Practices, and Your Honor’s
November 21, 2019 Order [see Dckt. No. 16], this letter respectfully serves to inform the Court that the
parties wish to proceed with fact discovery pursuant to the parties’ Proposed Case Management Plan [see
Dckt. No. 15].

        The parties are prepared to engage in settlement discussions while concurrently completing fact
discovery.

        Thank you, in advance, for your time and attention to this matter.
                                                  Respectfully submitted,
                                                        LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                        By: /s/ Jason Mizrahi
                                                            Jason Mizrahi, Esq.
                                                            1 Penn Plaza, Suite 2527
                                                            New York, New York 10119
                                                            Tel. No.: (212) 792-0046
                                                            Email: joshua@levinepstein.com
                                                            Attorneys for Defendant
